                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                          Chapter 11

         HIGHLAND CAPITAL MANAGEMENT, L.P.,1                             Case No. 19-12239 (CSS)

                                    Debtor.


                                AMENDED NOTICE OF ENTRY OF APPEARANCE
                                  AND DEMAND FOR NOTICES AND PAPERS

                           PLEASE TAKE NOTICE that, pursuant to section 1109(b) of title 11 of the

         United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule 9010(b) of the

         Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Sidley Austin LLP and Young

         Conaway Stargatt & Taylor, LLP, hereby enter their appearance as counsel to Official

         Committee of Unsecured Creditors (the “Committee”) in the above-captioned case, and request,

         pursuant to Bankruptcy Rules 2002 and 9007 and section 1109(b) of the Bankruptcy Code, that

         copies of all notices and pleadings in this case be given and served upon the undersigned counsel

         as follows:

         Bojan Guzina, Esq.                                       Michael R. Nestor (No. 3526)
         Matthew Clemente, Esq.                                   Edmon L. Morton (No. 3856)
         Alyssa Russell, Esq.                                     Sean M. Beach, Esq. (No. 4070)
         SIDLEY AUSTIN LLP                                        Jaclyn C. Weissgerber, Esq. (No. 6477)
         One South Dearborn Street                                YOUNG CONAWAY STARGATT &
         Chicago, IL 60603                                        TAYLOR, LLP
         Telephone: (312) 853-7000                                Rodney Square
         Email: bguzina@sidley.com                                1000 North King Street
                mclemente@sidley.com                              Wilmington, DE 19801
                alyssa.russell@sidley.com                         Telephone: (302) 571-6600
                                                                  CM/ECF Noticing: bankfilings@ycst.com
                                                                  Email: mnestor@ycst.com
                                                                         emorton@ycst.com
                                                                         sbeach@ycst.com
                                                                         jweissgerber@ycst.com

         1
             The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
         address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
25409897.3
         Jessica Boelter, Esq.                               Penny P. Reid, Esq.
         SIDLEY AUSTIN LLP                                   Paige Holden Montgomery, Esq.
         787 Seventh Avenue                                  SIDLEY AUSTIN LLP
         New York, NY 10019                                  2021 McKinney Avenue, Suite 2000
         Telephone: (212) 839-5300                           Dallas, Texas 74201
         Email: jboelter@sidley.com                          Telephone: (214) 981-3300
                                                             Email: preid@sidley.com
                                                                     pmontgomery@sidley.com


                 PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

         notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

         limitation, any notice, application, complaint, demand, motion, petition, pleading, or request, whether

         formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

         telegraph, telex, or otherwise filed or given with regard to the above-referenced case and the

         proceedings therein.

                         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

         subsequent appearance, pleading, claim, or suit is intended or shall be deemed or construed as (a) a

         consent by the Committee to the jurisdiction of this Court or any other court with respect to

         proceedings, if any, commenced in any case against or otherwise involving the Committee or (b) a

         waiver of any right of the Committee (i) to have final orders in non-core matters entered only after

         de novo review by a district judge; (ii) to trial by jury in any proceeding so triable herein or in any

         case, controversy, or proceeding related hereto; (iii) to have the reference withdrawn by the United

         States District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) to other

         rights, claims, actions, defenses, setoffs, or recoupments to which the Committee is or may be

         entitled under agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs,




25409897.3

                                                              2
         and recoupments are expressly reserved hereby. This Notice of Appearance shall not be deemed to

         constitute consent to electronic service of any pleading or papers for which mailed or personal

         service is required under the applicable Bankruptcy Rules or Federal Rules of Civil Procedure.

         Date: November 11, 2019                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Wilmington, Delaware
                                                   /s/ Sean M. Beach
                                                   Michael R. Nestor (No. 3526)
                                                   Edmon L. Morton (No. 3856)
                                                   Sean M. Beach, Esq. (No. 4070)
                                                   Jaclyn C. Weissgerber, Esq. (No. 6477)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 571-6600

                                                   -and-

                                                   SIDLEY AUSTIN LLP

                                                   Bojan Guzina, Esq.
                                                   Matthew Clemente, Esq.
                                                   Alyssa Russell, Esq.
                                                   One South Dearborn Street
                                                   Chicago, IL 60603
                                                   Telephone: (312) 853-7000

                                                   - and –

                                                   Jessica Boelter, Esq.
                                                   787 Seventh Avenue
                                                   New York, NY 10019
                                                   Telephone: (212) 839-5300

                                                   - and –

                                                   Penny P. Reid, Esq.
                                                   Paige Holden Montgomery, Esq.
                                                   2021 McKinney Avenue, Suite 2000
                                                   Dallas, TX 74201
                                                   Telephone: (214) 981-3300

                                                   Proposed Counsel for the Official Committee of
                                                   Unsecured Creditors

25409897.3

                                                           3
